Citation Nr: 1420808	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He is shown to have served in the Republic of Vietnam and received the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the RO.  

The Veteran testified from the RO via videoconference technology at a hearing with the undersigned Veterans Law Judge in September 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveal a copy of the hearing transcript and additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the February 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels during his period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral sensorineural hearing loss is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in his active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken hereinbelow, a full discussion of whether VA has met its duties of notification and assistance is not required at this time. 

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to his exposure to loud and harmful noise during his period of active service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The July 2012 VA examination report establishes that the Veteran has a current hearing loss disability.  38 C.F.R. § 3.385.  

The Veteran also reported having ringing in his ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002) (lay persons competent to testify about ringing in ears in service).  

The Veteran's service records and testimony show that he served in combat in the Republic of Vietnam.  The Veteran's awards and honors include the CIB.  

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  

The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  

Moreover, the fact that the claimed cause of the Veteran's hearing loss and tinnitus, i.e., acoustic trauma from machine guns and grenades, is established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disabilities while in service.  Reeves, 682 F.3d at 999.

The Veteran's service treatment records showed that the Veteran had normal hearing upon enlistment and separation.  

The VA treatment records showed complaints of hearing loss.  On audiology referral, in September 2011, the Veteran reported gradual hearing loss with an onset of 20 years prior to the examination.  

The Veteran also endorsed military noise exposure during combat in the Republic of Vietnam and denied subsequent occupational and recreational noise exposure.  The audiologist rendered a diagnosis of normal sloping to moderately severe sensorineural hearing loss.  

The Veteran was afforded a VA audiology examination in December 2011 and an addendum opinion was provided in July 2012.  The examiner found that it was not likely that the Veteran's hearing loss was related to service, because there was no evidence of hearing loss at separation or significant threshold shifts from enlistment to separation.  The examiner cited to an Institute of Medicine study to support the proposition that delayed hearing loss from military noise exposure is unlikely.  

The examiner also noted in the December 2011 opinion that the Veteran denied having tinnitus.  In the July 2012 addendum, the examiner commented that the Veteran denied having tinnitus on three occasions and believed that if the Veteran heard ambient noise he would have reported as such during the prior examination.  Ultimately, the examiner opined that any tinnitus the Veteran had was not related to service.  

The Veteran received a private audiology opinion in March 2012, and an addendum opinion was provided in September 2012.  Veteran reported hearing difficulty and tinnitus.  The Veteran also explained that he previously indicated that he did not have tinnitus because he did not understand that the ambient noise he heard was considered tinnitus.  

After a review of the pertinent evidence of record, the private audiologist opined that the Veteran's hearing loss and tinnitus are at least as likely as not related to his exposure to loud and hazardous noise during combat in service.  

The examiner reasoned that the Veteran experienced excessive noise exposure during service and did not have any significant post-service noise exposure.  The examiner noted that tinnitus is known to be a symptom associated with hearing loss.  

In the September 2012 addendum, the examiner also addressed the medical reference cited to in the VA examination report.  He remarked that while the study was comprehensive, the study itself conceded that "definitive studies [had] not been performed."  

The examiner explained that, in this case, the Veteran experienced extensive noise exposure during service and with no post-service noise exposure or family history of hearing loss, and consequently, it is likely that his hearing loss and tinnitus are related to service.  

As the audiologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's history, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has also considered the September 2012 buddy statement from the Veteran's wife and the Veteran's credible lay statements.  The Veteran asserts that he experienced hearing loss and tinnitus during and after combat interactions, and his wife also reported noticing that he exhibited hearing problems following separation from service.  

The Board notes that the Veteran is competent to report as to the symptoms he experiences, such as difficulty hearing and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability and tinnitus as likely as not are due to a pattern of excessive or harmful noise exposure that began with his duties during service.

In resolving all reasonable doubt in the Veteran's favor, service connection in warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted. 

Service connection for tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


